The opinion of the court was delivered by
Johnston, J.:
The testimony in regard to the terms of the agreement made between the parties is conflicting, but the findings of the jury have disposed of this conflict, and settled the dispute in favor of Rollins; and therefore a discussion of the testimony is needless. The jury found that the extent of the agreement was that Rollins should procure a purchaser for Dreisback’s farm, at the fixed compensation of $100. In pursuance of this agreement, Rollins caused an advertisement of the land to be published in the Brown County World for a considerable time, and subsequently found and introduced a *271purchaser to Dreisback, and started the negotiations which resulted in a sale of the premises upon terms satisfactory to Dreisback. The asking price of the farm was $6,000, and this was the amount paid for it by Hall. When Rollins procured and introduced to Dreisback an acceptable purchaser, and set on foot the negotiations between them which resulted in a sale of the farm, he had discharged the obligation of his contract, and was entitled to his commission. The fact that the agent did not remain with, the principal and purchaser after bringing them together, and participate in the negotiations up to the consummation of the sale, will not deprive him of his right to compensation. There was no agreement that the agent should conduct and complete the negotiations; and, under the facts and findings, the instruction complained of stating that the agent was entitled to his commission when he had procured a purchaser, although the owner had placed the property in the hands of other agents for sale and had reserved the right to sell himself, is correct; and there is no objection to the further statement that “it was not essential that the agent should be present and participate in the consummation of the sale, to be entitled to his commission, unless the terms of fhe contract between himself and his principal specially provided therefor.” The fact that the consideration paid for the farm by the purchaser produced was not cash, does not defeat the claim of the agent to the agreed commission. The terms of the sale were that the purchaser should assume and pay a debt of $2,000, which was a mortgage on the Dreisback farm, and the remainder of the consideration was real estate owned by the purchaser. The agreement between the principal and agent did not prescribe how and when the consideration should be paid. A purchaser ready and willing to take the farm at the price asked, was produced and accepted. It belonged to the owner and purchaser to arrange the terms and manner in which the consideration should be paid. It was none the less a purchase arid sale because other real estate formed a part of the consideration.' The assumption of the $2,000 debt and mortgage was equivalent to a cash payment *272of that amount; but whether payment of part of the consideration was deferred, or whether it consists of money, notes or mortgages, or other property, is of no concern to the agent, so long as they are acceptable to the owner. It is enough that the agent produced a purchaser to whom a sale was made for the price asked, and upon terms that were acceptable and satisfactory to the principal; and since the owner has availed himself of the purchaser produced, and has actually consummated a sale, he is liable for the compensation fixed in the agreement. (Redfield v. Tegg, 38 N. Y. 212; Fitch’s Real Estate Agency, 109.)
We find no error in the ruling of the court, and hence there must be an affirmance of its judgment.
All the Justices concurring.